      Case 4:18-cr-00220-DPM Document 45 Filed 09/11/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                      No. 4:18-cr-220-DPM-2

ADRIANA MITCHELL                                         DEFENDANTS

                                ORDER
     Motion, Doc. 44, granted.      The Indictment is dismissed with
prejudice as to Adriana Mitchell.
     So Ordered.

                                                  v
                                  D .P. Marshall Jr.
                                  United States District Judge
